DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURAHASHI (JP 11159813).
Regarding claim 1, 
Referring to annotated Fig. 8, Kurahashi teaches an outdoor unit of an air-conditioning apparatus (see abstract), the outdoor unit comprising: a compressor 23 installed inside a casing; and a soundproof material (e.g. the material comprising elements 5, 6) covering at least the compressor, the soundproof material including a lower soundproof material 5 surrounding a lateral periphery of a lower portion of the compressor, and an upper soundproof material 6 surrounding a lateral periphery of an upper portion of the compressor, a lower end portion (e.g. the portion comprising the lower extension portion, and the inner side of the material 6 corresponding to the lower extension portion) of the upper 

    PNG
    media_image1.png
    694
    654
    media_image1.png
    Greyscale

Regarding claim 3,
Kurahashi teaches wherein the lower soundproof material is formed by overlaying an inner part 92A having a band-like shape and an outer part 91A having a band-like shape on each other, the inner part faces a position in which the compressor is disposed, and the outer part is positioned on an outer side of the inner part.
Regarding claim 4,
Kurahashi teaches wherein the outer part of the upper soundproof material includes an outer part extension portion 62, 62 projecting farther than a longitudinal end portion of the inner part, and the outer part extension portion includes a fixing part 65, 66 for joining faces of the upper soundproof material to each other.
Regarding claim 6,
Kurahashi teaches wherein the upper end portion of the lower soundproof material is positioned lower than a pipe connection portion 25 (e.g. as multiple pipes connect at valve 25) positioned at an upper portion of the compressor.
Regarding claims 7, 9, 10-11,
Kurahashi teaches wherein the soundproof material surrounds a lateral face of the compressor and a lateral face of a refrigerant separator 24 (see par. 10) connected to the lateral face of the compressor.
Regarding claim 8,
In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Here, the claimed product produced by steps of claim 8 appears to be the same or similar to that of Kurahashi, and even if produced by a different process, the burden is shifted to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763